      Case 7:17-cv-00351 Document 101 Filed on 03/29/19 in TXSD Page 1 of 4




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

DR. K.V. CHOWDARY                                   §
      Plaintiff,                                    §
                                                    §
V.                                                  §      CASE NO. 7:17-cv-00351
                                                    §
UNIVERSAL HEALTH SERVICES, INC.                     §
AND MR. HAROLD SIGLAR                               §
     Defendants.                                    §


             AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiffs, Dr. K.V. Chowdary and Valley Gastroenterology Clinic, P.A. now known as

Valley Gastroenterology, Inc., and Defendants, Universal Health Services, Inc., Universal Health

Services of Delaware, Inc., Universal Health Services of McAllen, Inc. d/b/a McAllen Medical

Center, McAllen Hospitals, LP and Harold Siglar, and file this, the Parties' Agreed Stipulation of

Dismissal with Prejudice under Federal Rule of Civil Procedure 41(a)(l)(A)(ii), and would show

the Court as follows:

       1. On September 24, 1999, Plaintiffs, K.V. Chowdary and Valley Gastroenterology

              Clinic, P.A. now known as Valley Gastroenterology, Inc., sued Defendants.

       2. Plaintiffs, K.V. Chowdary and Valley Gastroenterology Clinic, P.A. now known

              as Valley Gastroenterology, Inc., move to dismiss his suit in its entirety, against

              all parties sued by Plaintiffs.

       3. Defendants agree to the dismissal of Plaintiffs' claims

       4. This case is not a class action.

       5. A receiver has not been appointed in this case.

       6. This case is not governed by any federal statute that requires a court order for the

              dismissal of Plaintiffs' case.
Case 7:17-cv-00351 Document 101 Filed on 03/29/19 in TXSD Page 2 of 4




 9. Plaintiffs have not previously dismissed any federal court or state court suit based

        on or including the same claims as those presented in this case.

 10. This dismissal is with prejudice to re-filing against any parties sued in this Cause.



                                                    Respectfully submitted,



                                                     /s/ David G. Oliveira
                                                     David G. Oliveira
                                                     Fed. LD.No. 34165
                                                     State Bar No. 15254675
                                                     doliveira@rofltp.com
                                                     lizg@roftlD.com
                                                    ROERIG OLIVEIRA & FISHER L.L.P.
                                                    10225 N. 10th Street
                                                    McAllen, Texas 78504
                                                    Telephone: 956-393-6300
                                                    Facsimile: 956-386-1625

                                                    Victor D. Vital
                                                    State Bar No. 00794798
                                                     victor.vital@btlaw.com
                                                     Elizabeth C. Brandon
                                                     State Bar No. 24049580
                                                     ebrandon@btlaw.com
                                                    BARNES&THORNBURGL.LP.
                                                     2100 McKinneyAve., Suite 1250
                                                     Dallas, Texas 75201-6908
                                                     Telephone: (214) 258-4200

                                                    Wallace B. Jefferson
                                                    State Bar No. 00000019
                                                    wjefferson@adjtlaw.com
                                                    ALEXANDER DUBOSE JEFFERSON &
                                                    TOWNSEND, LLP
                                                    515 Congress Avenue, Ste 2350
                                                    Austin, Texas 78706
                                                    Tel:(512)482-9300
                                                    Fax: (512) 482-9303
Case 7:17-cv-00351 Document 101 Filed on 03/29/19 in TXSD Page 3 of 4




                                        Kirsten M. Castarieda
                                        State Bar No. 00792401
                                        kcastaneda@adjtlaw.com
                                        kirstenapp@gmail.com
                                        ALEXANDER DUBOSE JEFFERSON &
                                        TOWNSEND LLP
                                        4925 Greenville Ave., Suite 510
                                                                          I
                                        Dallas, Texas 75206
                                        Telephone: (214) 369-2358
                                        Facsimile: (214) 369-2359
                                        Attorneys for Defendants
                                                                          I




                                         »avid
                                          avid K. Williams
                                        State Bar No. 21524300
                                        Dkw002@aol.com                    j
                                        LAW OFFICE OF DAVID K. WILLIAMS
                                        201 E. University Drive
                                        Edinburg, Texas 78539

                                        THE AMMONS LAW FIRM, ILP
                                        Robert E. Ammons
                                        State Bar No. 01159820
                                        rob@ammonslaw.com
                                        3700 Montrose Boulevard
                                        Houston, Texas 77006
                                                                          t
                                        Tele: (713) 523-1606
                                        Fax: (713) 523-4159
                                        Attorneys for Plaintiffs



                                                                          I
      Case 7:17-cv-00351 Document 101 Filed on 03/29/19 in TXSD Page 4 of 4




                                  CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that a true and correct copy of the foregoing document
has been mailed, via electronic service, to the Attorney for Plaintiff, as follows:

David K. Williams
State Bar No. 21524300
Dkw002@aol.com
LAW OFFICE OF DAVID K. WILLIAMS
201 E. University Drive
Edinburg, Texas 78539

THE AMMONS LAW FIRM, LLP
Robert E. Ammons
State Bar No. 01159820
rob@ammonslaw.com
3700 Montrose Boulevard
Houston, Texas 77006
Tele: (713) 523-1606
Fax: (713) 523-4159
Attorneys for Plaintiff




       on this 29th day of March, 2019.


                                                  /s/David G. Oliveira
                                                  DAVID G. OLIVEIRA
